 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   CESAR A. QUINONES MADERA,                           Case No. 1:19-cv-01798-AWI-SAB

12                  Plaintiff,                           ORDER ADOPTING FINDINGS AND
                                                         RECOMMENDATIONS AND DISMISSING
13           v.                                          COMPLAINT WITHOUT LEAVE TO
                                                         AMEND AND DENYING PLAINTIFF’S
14   UNITED STATES DEPARTMENT OF                         APPLICATION TO PROCEED WITHOUT
     STATE,                                              PREPAYMENT OF FEES
15
                    Defendant.                           (ECF Nos. 1, 4, 5)
16

17

18          Cesar A. Quinones Madera (“Plaintiff”), proceeding pro se, filed this action against the

19 United States Department of State due to the failure to return his birth certificate after he applied
20 for a passport. The matter was referred to a United States magistrate judge pursuant to 28 U.S.C.

21 § 636(b)(1)(B) and Local Rule 302.

22          On January 21, 2020, the magistrate judge filed a findings and recommendations

23 recommending that Plaintiff’s complaint be dismissed without leave to amend and the

24 application to proceed in forma pauperis be denied. The findings and recommendations was

25 served on Plaintiff and contained notice that any objections to the findings and recommendations

26 were to be filed within fourteen (14) days from the date of service. Although Plaintiff paid the
27 filing fee in this action on January 28, 2020, the period for filing objections has passed and no

28 objections have been filed.


                                                     1
 1         Since Plaintiff has now paid the filing fee in this action, the motion to proceed in forma

 2 pauperis shall be denied as moot.

 3         In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

 4 de novo review of this case. Having carefully reviewed the entire file, the court finds the

 5 findings and recommendations to be supported by the record and by proper analysis.

 6         Accordingly, IT IS HEREBY ORDERED that:

 7         1.     The findings and recommendations, filed January 21, 2020, is ADOPTED IN

 8                FULL;

 9         2.     The complaint in this action be DISMISSED without leave to amend;

10         3.     Plaintiff’s application to proceed without prepayment of fees is DENIED as moot;

11                and

12         4.     The Clerk of the Court is DIRECTED to close this matter.

13
     IT IS SO ORDERED.
14

15 Dated: March 4, 2020
                                               SENIOR DISTRICT JUDGE
16

17

18

19
20

21

22

23

24

25

26
27

28


                                                   2
